Citation Nr: 1725353	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  14-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint (TMJ) dysfunction.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to an initial compensable rating for right foot disorder.

5.  Entitlement to an initial compensable rating for left foot disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to May 1979.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  

In July 2016, the Board remanded the claims of service connection for TMJ, cervical spine, and hearing loss for further development.  These claims have now been returned to the Board for additional appellate consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's TMJ, cervical spine and bilateral foot claims.  As such, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for a grant of service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.30, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran essentially contends that she has had hearing problems since service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The record reflects that VA has acknowledged the Veteran's in-service exposure to acoustic trauma in establishing service connection for tinnitus.  In addition, her hearing loss satisfies the criteria pursuant to 38 C.F.R. § 3.385.  In addition, the Board finds competent and credible her report of hearing loss since.  As such service connection is warranted.

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran reports having recurrent dental and neck problems since service.  on remand, VA examiners have provided negative nexus opinions based on the absence of evidence of treatment for these conditions in service.

The Veteran has reported having problems in service but not seeking treatment.  Post-remand, there has been no corroborating lay evidence; however, given the examiners' failure to consider the Veteran's report as to the onset of her conditions, it is unclear whether to the Board whether her TMJ and cervical spine disabilities are related to or had their onset in service.  The Veteran attributed her TMJ to having a tooth filled in the lower jaw incorrectly while on active duty and testified that she developed recurrent problems since that procedure.  See Transcript pp. 12-13.  She also testified that she developed recurrent neck pain during service, but just lived with the condition and did not seek medical treatment because such action was discouraged.  Further, she indicated these problems developed due to having to carry heavy equipment as a radio operator.  See Transcript pp. 8-10.  As such, these issues must be remanded.

The Board notes that service connection was established for disabilities of the right and left foot by a March 2017 rating decision, with initial noncompensable (zero percent ) ratings assigned for these disabilities.  Further, the record reflects the Veteran submitted a timely Notice of Disagreement (NOD) to the initial noncompensable ratings in May 2017.  However, the record available for review does not reflect a Statement of the Case (SOC) has, as yet, been promulgated on these issues.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that in circumstances where a NOD is filed, but a SOC has not been issued, the Board must remand the claim to direct that a SOC be issued.  (Emphasis added).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for TMJ, cervical spine, hearing loss, and feet since January 2014.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her in-service and post-service TMJ and cervical spine symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Provide the Veteran with a Statement of the Case (SOC) as to the issues of entitlement to initial compensable ratings for her service-connected right and left foot disorders.  The Veteran should be advised of the time period in which to perfect an appeal as to these claims.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination(s) to determine the nature and etiology of her claimed TMJ, cervical spine disorder.  Following review of the record, the examiner should opine as to whether it is at least as likely as not that these conditions are related to or had their onset in service.

In providing these opinions, the examiners must discuss the Veteran's lay report as to the onset of these disabilities.

A complete rationale for any opinion expressed should be provided, to include if the examiner(s) determine an opinion cannot be provided without resort to speculation.

5.  Then readjudicate the appeal.  If the benefits requested on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


